Title: From George Washington to Mary Ball Washington, 15 February 1787
From: Washington, George
To: Washington, Mary Ball



Hond Madam,
Mount Vernon February 15 1787

In consequence of your communication to George Washington, of your want of money, I take the (first safe) conveyance by Mr John Dandridge to send you 15 Guineas which believe me is all I have and which indeed ought to have been paid many days ago to another agreeable to my own assurances. I have now demands upon me for more than 500£ three hundred and forty odd of which is due for the tax of 1786; and I know not where, or when I shall receive one shilling with which to pay it. In the last two years I made no Crops. In the first I was obliged to buy Corn and this year have none to sell, and my wheat is so bad I cannot neither eat it myself nor sell it to others, and Tobaca I make none. Those who owe me money cannot or will not pay it without Suits and to sue is like doing nothing, whilst my expences, not from any extravagance, or an inclination on my part to live splendidly but for the absolute support of my family and the visitors who are constantly here are exceedingly high; higher indeed than I can support, without selling part of my estate which I am disposed to do rather than run in debt or continue to be so but this I cannot do, without taking much less than the lands I have offered for sale are worth. This is really and truely my situation—I do not however offer it as any excuse

for not paying you what may really be due—for let this be little or much I am willing; however unable to pay to the utmost farthing; but it is really hard upon me when you have taken every thing you wanted from the Plantation by which money could be raised—When I have not received one farthing, directly nor indirectly from the place for more than twelve years if ever—and when, in that time I have paid, as appears by Mr Lund Washingtons account against me (during my absence) Two hundred and Sixty odd pounds, and by my own account Fifty odd pounds out of my own Pocket to you. besides (if I am rightly informed) every thing that has been raised by the Crops on the Plantation. who to blame, or whether any body is to blame for these things I know not, but these are facts. and as the purposes for which I took the Estate are not answered nor likely to be so but dissatisfa[c]tion on all sides have taken place, I do not mean to have any thing more to say to your Plantation or Negros since the first of January except the fellow who is here, and who will not, as he has formed connections in this neighbourhood leave it as experience has proved him I will hire. of this my intention I informed my brothe[r] John some time ago, whoes death I sincerely lament on many Accounts and on this painful event condole with you most sincerely. I do not mean by this declaration to with hold any aid or support I can give from you; for whilst I have a shilling left you shall have part, if it is wanted, whatever my own distresses may be. what I shall then give I shall have creadit for. now I have not for tho’ I have received nothing from your Quarter, and am told that every farthing goes to you, and have moreover paid between 3 & 4 hundred pounds besides out of my own pocket I am viewed as a delinquent. & considered perhaps by the world as unjust and undutiful Son. My advice to you therefore, is, to do one of two things with the Plantation—either let your grandson Bushrod Washington, to whom the land is given by his Father have the whole interest there, that is lands and negros, at a reasonable rent—or, next year (for I presume it is too late this, as the overseer may be engaged) to let him have the land at a certain yearly rent during your life; and hire out the negros—this would ease you of all care and trouble—make your income certain—and your support ample. Further, my sincere, and pressing advice to you is, to break up housekeeping, hire out all the rest of your servants

except a man and a maid and live with one of your Children. This would relieve you entirely from the cares of this world, and leave your mind at ease to reflect, undisturbedly on that which aught to come. On this subject I have been full with my Brother John and it was determined he should endeavor to get you to live with him—He alas is no more & three only of us remain—My House is at your service, & would press you most sincerely & most devoutly to accept it, but I am sure and candour requires me to say it will never answer your purposes, in any shape whatsoever—for in truth it may be compared to a well resorted tavern, as scarcely any strangers who are going from north to south, or from south to north do not spend a day or two at it—This would, were you to be an inhabitant of it, oblige you to do one of 3 things, 1st to be always dressing to appear in company, 2d to come into in a dishabille or 3d to be as it were a prisoner in your own chamber The first yould not like, indeed for a person at your time of life it would be too fateiguing. The 2d I should not like because those who resort here are as I observed before strangers and people of the first distinction. and the 3d, more than probably, would not be pleasing to either of us—nor indeed could you be retired in any room in my house; for what with the sitting up of Company; the noise and bustle of servants—and many other things you would not be able to enjoy that calmness and serenity of mind, which in my opinion you ought now to prefer to every other consideration in life. If you incline to follow this advice the House and lotts on which you now live you may rent, and enjoy the benefit of the money arising there from as long as you live—this with the rent of the land at the little falls & the hire of your negros would bring you in an income which would be much more than sufficient to answer all your wants and make ample amends to the child you live with; for myself I should desire nothing, if it did not, I would, most chearfully contribute more. a man, a maid, The Phæten and two horses, are all you would want—to lay in a sufficiency for the support of these would not require ¼ of your income, the rest would purchase every necessary you could possibly want, and place it in your power to be serviceable to those wth whom you may live, which no doubt, would be agreeable to all parties.
There are such powerful reasons in my mind for giving this

advice, that I cannot help urging it with a degree of earnestness which is uncommon for me to do. It is I am convinced, the only means by which you can be happy. the cares of a family without any body to assist you—The charge of an estate the proft of which depend upon wind weather—a good Overseer—an honest man—and a thousand other circumstance, cannot be right, or proper at your advanced age & for me, who am absolutely prevented from attending to my own plantations which are almost within call of me to attempt the care of yours would be folly in the extreme; but the mode I have pointed out, you may reduce your income to a certainty, be eased of all trouble—and, if you are so disposed, may be perfectly happy—for happiness depends more upon the internal frame of a persons own mind—than on the externals in the world. of the last if you will pursue the plan here recommended I am sure you can want nothing that is essential—the other depends wholy upon your self, for the riches of the Indies cannot purchase it.
Mrs Washington, George & Fanny Join me in every good wish for you and I am honored Madam, Yr most dutiful & affe. Son

G. Washington

